10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-04354-DSF-AS Document 126 Filed 04/16/21 Page1of1 Page ID #:1468

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROBERT L. ROSEBROCK, Case No. 2:17-cv-04354-DSF-AS
Plaintiff,
V. ORDER OF DISMISSAL
MICHAEL PEREZ, et ai.,
Defendants.

 

 

 

UPON CONSIDERATION OF the STIPULATION OF DISMISSAL filed by
Plaintiff Robert L. Rosebrock and Defendants Denis R. McDonough, in his official
capacity as Secretary of the U.S. Department of Veterans Affairs, Steven E. Bravermann,
in his official capacity as Director of the VA Greater Los Angeles Healthcare System,
Mark F. St. Croix, in his official capacity as Acting Chief of Police of the VA Greater
Los Angeles Healthcare System, and the United States of America, it is hereby
ORDERED that this action be and hereby is dismissed, each party to bear its own
attorney’s fees and costs.

SO ORDERED.

fi }

f \ A | - 4.
AMSZOXQ- AP. Laokt

The Hon. Dale S. Fischer
United States District Judge

Date: April 16, 2021

 

 

 
